Judge MILLER
specially concurring.
I concur fully in parts I and II of the majority opinion. I also concur in the result reached in part III, but I respectfully disagree with the majority's reasoning and therefore write separately.
In summary, I would not reach defendant's constitutional arguments that his sentences were improperly enhanced pursuant to seetion 18-1.38401(9), C.R.S.2010 (subsection (9)), because of noncompliance with the requirements of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004); Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000); and Lopez v. People, 113 P.3d 713 (Colo.2005). I would not consider those arguments because the trial court did not enhance defendant's sentences based on subsection (9).
I. Background
The basic sentencing structure for persons convicted of felonies in Colorado appears in section 18-1.3-401, C.R.S.2010. Subsection (1)(a)(V)(A) of that provision establishes presumptive ranges of imprisonment for the six classes of felonies. Other subsections of seetion 18-1.3-401 (and other statutes) provide for increasing or reducing the presumptive ranges under specified cireamstances.
Subsection (9) is the most relevant of these subsections for this case. It provides that the presence of specified sentence-enhancing cireumstances requires the court to double the maximum term authorized in the presumptive range. One of the specified circumstances is set forth in subsection (9)(a.5): "At the time of the commission of the felony, the defendant was charged with or was on bond for a delinquent act that would have constituted a felony if committed by an adult."
Defendant was convicted by a jury of the following felonies in connection with the rob*105bery of a pawnshop with four other individuals:
e Two counts of aggravated robbery (force, threats, or intimidation (FTI));
® One count of conspiracy to commit aggta-vated robbery (armed confederate);
Two counts of second degree kidnapping;
© Two counts of aggravated robbery (armed confederate);
One count of first degree burglary;
e One count of theft ($15,000 or more); and
Two counts of felony menacing.
Based on the presentence investigation report, the trial court found that, at the time defendant committed these felonies, he had been charged in a juvenile case with trespass of an automobile with intent to commit a crime therein. If committed by an adult, that offense would have been a felony. § 18-4-502, C.R.S.2010. The court therefore enhanced the sentencing range, pursuant to subsection(9)(a.5)1 for many of the counts on which defendant was convicted to twice the maximum of the presumptive range. The court also increased the sentencing ranges for some counts based on the presence of crime of violence, section 18-1.3-401(8)(a)(I), C.R.S8.2010, and extraordinary risk, section 18-1.3-401(10), C.R.S.2010, factors, which increases defendant does not challenge.
IIL, Analysis
I begin the analysis with our supreme court's caution that we may not address constitutional issues when not required to reach them. Denver Publ'g Co. v. Bd. of County Comm'rs, 121 P.3d 190, 194 (Colo.2005) ("[Ilt is our obligation and crucial to our exercise of judicial authority that we do not resolve constitutional questions or make determinations regarding the extent of constitutional rights unless such a determination is essential and the necessity for such a decision is clear and inescapable."); People v. Chippewa, 751 P.2d 607, 614 n. 6 (Colo.1988) (declining to reach constitutional question whether the defendant's plea was entered knowingly and voluntarily where lower court decision could be affirmed on nonconstitutional ground).
Here, the majority has, in my view, decided a constitutional issue of first impression in this state-whether the date on which a defendant was charged with an offense in a prior case is a Blakely-exemipt fact related to his conviction of that offense that need not be decided by a jury under the Sixth Amendment. For the reasons discussed below, I conclude that we need not address that question because the trial court did not enhance any of defendant's sentences beyond the maximum terms of the presumptive ranges based on the date of the prior charge.
The Blakely arguments for five of defendant's sentences can be disposed of summarily on two noneonstitutional grounds.
First, the trial court did not enhance the sentencing ranges pursuant to subsection (9) for the two aggravated robbery (FTI) counts and the conspiracy to commit aggravated robbery (armed confederate) count. Defendant's Blakely arguments, which rely solely on the subsection (9) enhancement, therefore, do not apply to the sentences on these counts.
Second, the trial court sentenced defendant to the minimum term of eight years in both the presumptive and enhanced ranges on the two second degree kidnapping counts. As a result, the enhancement of the upper end of the sentencing ranges on those counts could not possibly have caused the trial court to run afoul of Blakely in imposing the eight-year minimum sentences.
That leaves the remaining six sentences for aggravated robbery (armed confederate), first degree burglary, theft, and felony menacing. All of these sentences remained well within the presumptive ranges despite the trial court's conclusion that it was required by subsection (9)(a.5) to enhance the sentencing ranges.
Defendant nevertheless argues that these sentences must be vacated because the court improperly, under Blakely, believed the appropriate sentencing range was "doubly severe." He relies exclusively on an opinion of another division of this court, People v. Will-*106coxon, 80 P.3d 817, 822 (Colo.App.2002), which remanded for resentencing when a trial court had improperly aggravated a sentencing range but imposed a sentence that fell within both the presumptive and aggravated ranges.
In Willcozon, the presumptive sentencing range for the defendant's offense was two to six years. The division concluded that the trial court erroneously aggravated the sentencing range to four to twelve years. Id. The six-year sentence imposed fell within both the presumptive and aggravated ranges. Because the record was unclear as to which range the trial court employed, the division remanded for reconsideration of the sentence, observing, "Where a trial court misapprehends the scope of its discretion in imposing sentence, a remand is necessary for reconsideration of the sentence within the appropriate sentencing range." Id. The division instructed that if the trial court had used the aggravated range, it must impose a new sentence within the presumptive range, which could also be six years if accompanied by appropriate findings. Id.
I am not persuaded that Wilicozon requires us to consider defendant's Blakely arguments. That case did not involve a Blakely challenge and, in fact, was decided two years before the Supreme Court decided Blakely. Two other divisions of this court subsequently held that "the rule announced in Blakely and Apprendi only applies when an offender receives a sentence outside the presumptive range." People v. Aguilar-Ramos, 224 P.3d 402, 405 (Colo.App.2009); accord. People v. O'Connell, 134 P.3d 460, 466 (Colo.App.2005). In Aguilar-Ramos, the defendant's twenty-four-year sentence was the maximum term of the presumptive range for the felony of which the jury convicted him. The division therefore held that Blakely and Apprendi were not implicated.2
O'Connell involved cireumstances similar to those in the present case and Willcoxon. The defendant there was convicted of burglary and attempted sexual assault on a child, the respective presumptive ranges of which were four to twelve years and one to three years. The trial court aggravated the ranges for these sentences, allegedly in violation of Blakely, to eight to twenty-four years for burglary and two to six years for attempted sexual assault. 134 P.3d at 466. The trial court then imposed sentences of ten years and two years, respectively, which were within the presumptive and aggravated ranges. The division held that even if the trial court indicated it would sentence within the aggravated ranges, the sentences nonetheless remained within the presumptive ranges and, therefore, Blakely did not apply. Id.3
Thus, under O'Comnmell and Aguilar-Ramos, the rule of Blakely and Apprendi does not apply to a sentence within the presumptive range, even if the sentencing court's aggravation of the sentencing range was based on factors that were neither Blakely-compliant nor Blakely-exempt. Accordingly, the trial court here did not misapprehend or abuse its discretion by imposing sentences within the presumptive range.
I recognize that the trial court sentenced defendant to two years on each of the felony menacing counts and that it stated the minimum term for the "applicable" sentencing range for these offenses was also two years. The presumptive range for these class five felonies is one to three years. § 18-1.3-401(1)(a)(V)(A).
The court offered no explanation for its calculation of "the applicable range." Subsection (9) does not require or authorize increasing the minimum term of the presumptive range. On appeal, defendant challenges the sentencing for felony menacing solely because of the improper enhancement of the maximum term under subsection (9). He *107does not challenge the increase in the minimum term of the presumptive range on any basis other than subsection (9). Therefore, his arguments based on Blakely do not apply to these two sentences.
Accordingly, I would affirm all of defendant's sentences without reaching the merits of his Blakely arguments.

. Defendant's brief assumes that the trial court relied on subsection (9) (c. 5) rather than subsection (9)(a.5). I agree with the majority in rejecting that view.


. In Aguilar-Ramos v. Medina, No. 11-1136, 2011 WL 2489981, *1 (10th Cir. June 23, 2011) (unpublished order), the Tenth Circuit denied a certificate of appealability where the federal district court held on habeas review that the division's "determination ... was not contrary to or an unreasonable application of Apprendi." Aguilar-Ramos v. Medina, No. 10-CV-00505-CMA, 2011 WL 883055, *4 (D.Colo. Mar. 14, 2011) (unpublished order).


. The O'Connell division cited Willcoxon on another sentencing issue, 134 P.3d at 466, but apparently did not see its relevance to whether a sentence within overlapping presumptive and improperly aggravated ranges must be remanded.